DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                          FELIZ SOTO,

                            Appellant,

                                v.

              CARROLLWOOD VILLAGE PHASE III
              HOMEOWNERS ASSOCIATION, INC.;
              THE GREENS OF TOWN 'N COUNTRY
             CONDOMINIUM ASSOCIATION, INC., a
              Florida not-for-profit corporation; CITI
             FINANCIAL HOLDING TRUST, LLC; and
                  ASSOCIA GULF COAST, INC.,

                            Appellees.


                         No. 2D20-1944



                        September 3, 2021

Appeal from the Circuit Court for Hillsborough County; Martha J.
Cook, Judge.

Ian Horn of Horn & Associates, Brandon, for Appellant.

Scott B. Tankel and Robert L. Tankel of Tankel Law Group,
Dunedin, for Appellee Carrollwood Village.

No appearance for remaining Appellees.
SILBERMAN, Judge.

     Defendant/Counterplaintiff Felix Soto appeals a final order

that grants attorney's fees as a sanction pursuant to section

57.105(1), Florida Statutes (2017), and awards fees of $6,350 to

Counterdefendant Carrollwood Village Phase III Homeowners

Association, Inc. (Carrollwood Village). Because the circuit court

failed to make the necessary findings regarding entitlement to and

the amount of attorney's fees as a sanction and further failed to

conduct an evidentiary hearing on the amount of fees, we reverse

the sanctions order and remand for further proceedings.

     The Greens of Town 'N Country Condominium Association,

Inc. (The Greens), sued Soto in county court to foreclose a lien for

condominium maintenance fees. After a default, a final judgment of

foreclosure was entered. Citi Financial Holdings Trust, LLC (Citi

Financial), purchased the property at a foreclosure sale in

December 2014. Upon Soto's request for relief under Florida Rule

of Civil Procedure 1.540(b)(4), the county court determined that the

foreclosure judgment was void. Soto then answered the complaint

and filed a counterclaim, joining Citi Financial as a

counterdefendant. The action was transferred to circuit court

                                  2
because the counterclaim sought damages in excess of the county

court's jurisdictional limit. Carrollwood Village has a final

judgment against the current titleholder to the subject property,

Citi Financial, that apparently resulted from a dispute concerning a

different property.

     In his amended counterclaim filed in 2017, Soto joined

Carrollwood Village as a counterdefendant in count two. Twice the

circuit court granted Carrollwood Village's motion to dismiss and

gave Soto leave to amend. After each dismissal Carrollwood Village

filed a motion for sanctions under section 57.105(1), and the circuit

court denied each motion without prejudice.

     Soto's third amended counterclaim contained eight counts and

named Carrollwood Village in claims for declaratory relief in three

counts. Carrollwood Village again filed a motion to dismiss and a

motion for sanctions under section 57.105(1). After hearing

argument, the circuit court dismissed with prejudice the counts of

the third amended counterclaim against Carrollwood Village. The

order states boilerplate language that the motion to dismiss with

prejudice is granted and that each of the counts against

Carrollwood Village "have been dismissed with prejudice." The

                                   3
court retained jurisdiction to address the motion for sanctions.

Soto appealed the dismissal order as to Carrollwood Village, but the

appeal was dismissed after Soto failed to comply with this court's

order directing him to file an initial brief.

     In the circuit court, Carrollwood Village filed two affidavits in

support of its motion for sanctions, seeking fees of $6,350. Soto

filed the affidavit of Joseph Williams, an attorney, who asserted that

the hourly amounts charged were reasonable but that the sum of

$6,350 was not reasonable because "[s]ome of the services billed for

are inappropriate, not recoverable or are duplicative." Our record

does not contain a transcript of the nonevidentiary hearing

conducted on April 15, 2020.

     The circuit court entered the sanctions order on April 17,

2020. The circuit court granted the motion, with the court finding

"the time, scope of work, and rate of [Carrollwood Village's] counsel

to be reasonable." No further findings were made.

     On appeal, Soto contends that the circuit court erred in ruling

that Carrollwood Village was entitled to attorney's fees as a sanction

under section 57.105(1). Citi Financial purchased Soto's property

at the foreclosure sale in 2014. Soto argues that Carrollwood

                                    4
Village acquired a lien against all of Citi Financial's real property

interests in Hillsborough County when Carrollwood Village recorded

its judgment against Citi Financial in that county on August 19,

2015. See § 55.10(1), Fla. Stat. (2015). But in 2016 the county

court determined that the foreclosure judgment was void,

apparently for lack of due process in the proceedings.

     In his third amended counterclaim against Carrollwood

Village, Soto sought, among other things, a declaration of rights

regarding the construction of section 702.036(1)(a), Florida Statutes

(2017), which governs the finality of mortgage foreclosure

judgments and a declaration regarding the as-applied

constitutionality of the statute on due process grounds. Soto

appears to be asking whether he is permitted to regain title to his

property and whether Citi Financial's title to the property is void,

thereby affecting Carrollwood Village's judgment lien on the

property.

     The dismissal order granted the motion to dismiss and

dismissed the counts with prejudice but contained no findings or

legal analysis. Soto did not pursue his appeal to challenge the

dismissal, and we are not tasked in this appeal with determining

                                   5
whether that dismissal was proper. See Peyton v. Horner, 920 So.

2d 180, 183 (Fla. 2d DCA 2006). But that does not mean that

Carrollwood Village is entitled to attorney's fees as a sanction under

section 57.105(1).

     The statute authorizes a fee award if

     the court finds that the losing party or the losing party's
     attorney knew or should have known that a claim or
     defense when initially presented to the court or at any
     time before trial:

     (a) Was not supported by the material facts necessary to
     establish the claim or defense; or

     (b) Would not be supported by the application of then
     existing law to those material facts.

§ 57.105(1). The statute is "intended to address frivolous

pleadings." Peyton, 920 So. 2d at 183. And the court may not

award a monetary sanction "if the court determines that the claim

or defense was initially presented to the court as a good faith

argument for the extension, modification, or reversal of existing law

or the establishment of new law, as it applied to the material facts,

with a reasonable expectation of success." § 57.105(3)(a).

     "Failing to state a cause of action is not, in and of itself, a

sufficient basis to support a finding that a claim was so lacking in


                                   6
merit as to justify an award of fees pursuant to section 57.105."

Connelly v. Old Bridge Vill. Co-Op, Inc., 915 So. 2d 652, 656 (Fla. 2d

DCA 2005) (quoting Mason v. Highlands Cnty. Bd. of Cnty. Comm'rs,

817 So. 2d 922, 923 (Fla. 2d DCA 2002)); see also MC Liberty

Express, Inc. v. All Points Servs., Inc., 252 So. 3d 397, 403 (Fla. 3d

DCA 2018) ("[A]n award of fees under section 57.105 requires more

than the moving party succeeding in obtaining a dismissal of the

action or the entry of a summary judgment in its favor . . . .").

     Soto contends that he reasonably sought to join Carrollwood

Village as a lien creditor so that any interest it might have in the

property would be decided in one suit. He asserts that Carrollwood

Village's interest in the property would be affected by a

determination of whether Citi Financial's title is void. See § 86.091,

Fla. Stat. (2017) ("When declaratory relief is sought, all persons may

be made parties who have or claim any interest which would be

affected by the declaration. No declaration shall prejudice the

rights of persons not parties to the proceedings."). Soto argues that

he thus had colorable grounds for joining Carrollwood Village and

that fees as a sanction should not be awarded against him.



                                   7
     Soto also contends that the sanctions order does not provide

any findings regarding whether Soto's joinder of Carrollwood Village

as a party is insupportable and that the court's failure to make

such findings renders the order infirm. A fee award as a sanction

under section 57.105(1) requires the circuit court to make detailed

findings on the basis of its award. Jean-Pierre v. Glaberman, 192

So. 3d 613, 613 (Fla. 4th DCA 2016) (reversing fee order under

section 57.105(1) when the trial court "failed to make detailed

findings in its order regarding the basis for the fees sanction"); see

also Austin & Laurato, P.A. v. State Farm Fla. Ins. Co., 229 So. 3d

911, 913 (Fla. 5th DCA 2017) ("An order awarding attorney's fees as

a sanction under section 57.105(1) 'must include findings by the

trial court to support the award.' " (quoting Goldberg v. Watts, 864

So. 2d 59, 60 (Fla. 2d DCA 2003))).

     In Jackson v. Jackson, 177 So. 3d 639, 641 (Fla. 2d DCA

2015), this court reversed an attorney's fee order based on section

57.105(1) and remanded for the circuit court to "enter an order

setting forth the basis for its finding of entitlement as well as the

facts supporting the amount awarded." The appellant in Jackson

had failed to file a transcript of the fee hearing, and this court

                                   8
recognized the appellant's burden to provide a record adequate for

review. Id. "But even when the appellant has not done so, a fee

award without adequate findings to justify the amount is

reversible." Id.

     Although we lack a transcript, "[r]eversal is required unless

the trial court makes specific written findings" regarding the factors

required by Florida Patient's Compensation Fund v. Rowe, 472 So.

2d 1145 (Fla. 1985). R.M.A. v. J.A.S., 269 So. 3d 649, 652 (Fla. 2d

DCA 2019). In R.M.A., the trial court had made some written

findings but failed to make "specific findings as to the

reasonableness of the number of hours spent by [counsel]." Id. at

650; see also Tribble v. L.O.-B., 315 So. 3d 1239, 1240 (Fla. 2d DCA

2021) (reversing as to the amount of an order that awarded fees as

a sanction because "a trial court must make specific findings

regarding the number of hours reasonably expended and the

reasonableness of the hourly rate charged").

     In awarding fees to Carrollwood Village, the circuit court made

very generalized findings that "the time, scope of work, and rate"

were "reasonable." The court did not state what rate or number of

hours it determined were reasonable, and its findings were plainly

                                   9
insufficient, particularly in light of the competing affidavits. The

circuit court has provided us with neither findings on entitlement to

fees under section 57.105(1) nor with the necessary findings on the

amount of fees. Therefore, we reverse the sanctions order and

remand for further proceedings.

     In addition to the lack of findings, the circuit court failed to

conduct an evidentiary hearing on the amount of fees. Soto

contested the amount of attorney's fees, as shown by the affidavit

he filed prior to the hearing. Without a stipulation or waiver, the

trial court was required to take evidence before making a fee award.

See Newman v. Newman, 121 So. 3d 661, 662 (Fla. 1st DCA 2013)

(recognizing that "absent a stipulation, a party seeking attorney's

fees must prove with evidence at an evidentiary hearing the

reasonableness of the fee sought" (citing Giovanini v. Giovanini, 89

So. 3d 280, 282 (Fla. 1st DCA 2012))); see also Wagner v. Bank of

Am., N.A., 143 So. 3d 447, 448 (Fla. 2d DCA 2014) ("The only

evidence of these costs and fees was an affidavit filed by the bank's

counsel prior to trial, but as all parties agreed below, Wagner was

entitled to an evidentiary hearing on the amount of attorney's fees

and costs sought by the bank."). Carrollwood Village does not

                                  10
contend that Soto waived an evidentiary hearing, and nothing in

our record reflects a waiver. Therefore, the circuit court erred in

failing to conduct an evidentiary hearing regarding the amount of

fees awarded.

     In summary, we reverse and remand for further proceedings

because the circuit court failed to make the necessary findings

regarding entitlement to fees as a sanction and the amount of fees

and because the court failed to conduct an evidentiary hearing on

the amount of fees. On remand, if the circuit court makes findings

to support entitlement to attorney's fees under section 57.105(1),

the court should conduct an evidentiary hearing on the amount of

fees and make the required written findings to support the amount

awarded.

     Reversed and remanded.

CASANUEVA and SMITH, JJ., Concur.



Opinion subject to revision prior to official publication.




                                  11